DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 30, 2021 has been entered.
Claim Interpretation
The pending independent claim contain two terms “conditional medium” and “basic medium” which are not terms of art and interpretation for both of these terms is being provided. With respect to the recitation of “conditional medium,” it is noted that this is not synonymous with “conditioned” medium as is known in the art, but rather a term that applicants have chosen to mean the combination comprising a basic medium and an ingredient capable of inducing differentiation of a stem cell into an adipose cell. This interpretation is consistent with applicants’ use of the term throughout the specification and is supported by at least para. [0047] and claim 1 of the published application.
With respect to the recitation of “basic medium,” basic is not a relative term as applicants have explained that a basic medium is one which provides the essential ingredients capable of providing nutrition and conditions for stem cell growth (pH, etc.) (para. [0029] of the 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Orazio et al. (U.S. Patent App. No. 2009/0192218, cited in IDS filed on Dec. 18, 2019) in view of Liu et al. (U.S. Patent App. No. 2014/0212970, cited in IDS filed on April 27, 2020).
The claim is directed to kits for promoting differentiation of a stem cell including a conditional medium (basic medium + an ingredient capable of inducing the differentiation of a stem cell to an adipose cell, where that “ingredient” is defined by applicants newly amended claims are comprising two or more of rosiglitazone, insulin, IBMX and dexamethasone ) and butylidenephthalide. The interpretation of claim terms “conditional medium” and “basic medium” have been addressed above.
D’Orazio et al. teaches differentiating stem cells into adipocytes in the presence of butylidenephthalide (Example 5, para. [(0033]). More specifically, D’Orazio et al. teach growing C3H10T1/2 cells for 5 days to confluence in DMEM supplemented with 10% FBS and inducing with a mixture of insulin, dexamethasone and 3-isobutyl-1-methylxanthine to differentiate the cells to adipocytes for nine days, (para. [0027]), at which time, a 48 hour treatment with 1 x 104, 1 x 10°, 1 x 10° M butylidenephthalide in the presence of insulin is undertaken (Example 1, para. [0027]; pg. 7, Table 2, Table 4, Example 5, para. [0033)).

Liu et al. teach kits for culturing stem cells that include (1) a stem cell medium and (2)
a phthalide, where components (1) and (2) are packaged and stored separately in a kit (paras. [0047], [0048]). N-butylidenephthalide is the most preferred phthalide. (para. [0040]). Furthermore, Liu et al. teach that a method for culturing a stem cell includes providing the stem cell medium, adding a phthalide into the stem cell medium and using this supplemented medium to culture the stem cell (paras. [0011]-[0014]), a teaching that is consistent with the culturing method taught by D’Orazio et al.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by D’Orazio et al. to include supplying the components necessary for performing this process in a kit containing (1) a stem cell medium with insulin or another ingredient capable of inducing the differentiation of a stem cell into an adipose cell and (2) butylidenephthalide because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Making the components taught by D’Orazio et al. to be useful in differentiating stem cells to adipocytes available in a kit format would have led to predictable results with a reasonable expectation of success because Liu et al. teach just such a kit containing a medium and a phthalide, and D’Orazio et al. teach inducing with a mixture of insulin, dexamethasone and 3-isobutyl-1- methylxanthine in medium, and that the cells are re-fed with fresh medium and components every 48 hours (paras. [0032], [0033], note that in Example 5 (para. [0033]), the cells are treated as in Example 4 (para. [0032]) prior to addition of the butylidenephthalide (Example 1, para. [0027]; pg. 7, .

Claims 1, 2, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Orazio et al. (U.S. Patent App. No. 2009/0192218, cited in IDS filed on Dec. 18, 2019) and Liu et al. (U.S. Patent App. No. 2014/0212970, cited in IDS filed on April 27, 2020) and further in view of Benvenuti et al. (J Endocrinol Invest, 2014) 
D’Orazio et al. do not teach differentiating stem cells into adipocytes in the presence of rosiglitazone; and thus do not render obvious a kit that includes rosiglitazone in addition to the other components found in the ingredient capable of inducing the differentiation of stem cell into an adipose cell.
Benvenuti et al. teach administration of rosiglitazone to induce adipogenesis (abstract), more specifically, mesenchymal stem cells were differentiated to adipogenic lineage with the addition of adipogenic induction medium supplemented with dexamethasone, IBMX, insulin, indomethacine, and rosiglitazone (RGZ).  (p. RC 26, Abstract, Introduction; p. RC 27, Differentiation of hMSC, Fig. 1.).    
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process taught by D’Orazio et al. to include supplying the components necessary for performing this process in a kit containing (1) a stem cell medium with insulin and another ingredient capable of inducing the differentiation of a stem cell into an adipose cell and (2) butylidenephthalide because it would have been obvious to combine prior 
Benenuti et al. teach the inclusion of rosiglitazone in an adipogenic induction medium (also supplemented with dexamethasone, IBMX and insulin) and D’Orazio et al. teach inducing with a mixture of insulin, dexamethasone and 3-isobutyl-1- methylxanthine in medium, and that the cells are re-fed with fresh medium and components every 48 hours (paras. [0032], [0033], note that in Example 5 (para. [0033]), the cells are treated as in Example 4 (para. [0032]) prior to addition of the butylidenephthalide (Example 1, para. [0027]; pg. 7, Table 2, Table 4, Example 5, para. [0033]) As such, providing a kit, similar to that taught by Liu et al., in which stem cell medium + a component for inducing stem cell differentiation to adipose tissue was in one component and butylidenephthalide would have been an obvious design choice.
Response to Arguments
Applicant's arguments filed Nov. 30, 2021 have been fully considered but they are not persuasive. 
Applicants assert that a person of ordinary skill reading the D’Orazio and Liu reference would not be motivated to combine two of more of the ingredients with medium to arrive at the claimed kit because none of the reference teach a kit for promoting the differentiation of a stem cell into a brown-like adipose cell; and even if that intended use of the claims is not limiting, the structural components of the claimed kit differ from what the prior art teaches. Applicants assert that the references would not allow one of ordinary skill in the art to have a reasonable expectation of success as claimed in the present application.  

Applicants assert that D’Orazio’s teaches removing the mixture of insulin, IBMX and dexamethasone prior to the addition of BP.  While D’Orazio teaches that the mixture of insulin, IBMX and dexamethasone is removed prior to the addition of BP, the claimed kit provides the BP separate from the conditional medium + ingredient (insulin, IBMX and dexamethasone); as such, a kit supplying these components could be used by first adding the conditional medium component, removing the conditional medium component, and adding the BP.  As the BP is not present in the conditional medium, the sequential usage taught by D’Orazio does not provide a barrier to the formulation of such a kit.   
As to applicants’ assertion that the person of ordinary skill would not have a reasonable expectation of success in using the kit as claimed, this is not found persuasive because both the D’Orazio and the Benvenuti references are directed to culturing stem cells to differentiate them to adipocytes – within that general teaching, they have specific teachings about the mecahnisms of action or the possible usage of therapeutic agents; however, a person of ordinary skill in the art would have a reasonable expectation of success that a kit containing the claimed components would, in fact, be useful for culturing and differentiating stem cells to adipocytes because both references have experiments where these components are used to do exactly that.  
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632